Appeal by defendant from a judgment of the former County Court, Kings County, rendered June 10, 1958 after a jury trial, convicting him of murder in the first degree, and, upon the jury’s recommendation, sentencing him to serve a term of imprisonment for his natural life. Judgment reversed on the law and new trial granted. The questions of fact raised were considered; the findings implicit in the jury’s verdict are affirmed. The defendant and one Miller were jointly indicted and tried. The judgment of conviction of Miller was reversed by the Court of Appeals and a new trial was ordered on the grounds: (1) that the Trial Justice had failed to answer or had failed to answer adequately proper questions submitted by the jury and that such failure seriously prejudiced Miller; and (2) that the People improperly introduced evidence that the murder victim had a wife and seven children (People v. Miller, 6 N Y 2d 152; see, also, 9 N Y 2d 839). The reasoning of the Court of Appeals in Miller’s case (6 N Y 2d 152) is also applicable to the present defendant. Beldock, P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.